Citation Nr: 0525856	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-29 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
hip disability, claimed as due to VA medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




INTRODUCTION

The veteran had active military service from May 1944 to 
February 1946.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburg, Pennsylvania, which denied the above 
claim.  In August 2005, a hearing was held at the RO before 
the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

First, the claim must be remanded to ensure full and complete 
compliance with the enhanced duty-to-notify provisions 
enacted by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) [codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  
The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  It cannot be said, in this case, that there has 
been sufficient compliance when the RO at no time sent a VCAA 
letter to the veteran notifying him of what was needed to 
substantiate this claim under 38 U.S.C.A. § 1151.  

When the veteran submitted his claim, typewritten on the 
bottom of the claims form was a statement that he had been 
advised on the provisions of the VCAA and that he was 
including all sources of treatment with his claim.  A 
handwritten note in the file from someone at the RO indicates 
this was an "unsolicited waiver of VCAA," and no letter was 
ever sent to the veteran.  The Board disagrees with this 
conclusion.  Nowhere in the statement on the claims form does 
the veteran even mention waiving any of his rights under the 
VCAA.  Moreover, even accepting the statement at face value, 
all it says is that he was advised of the provisions of VCAA; 
it does not state that he was advised on the information and 
evidence needed to substantiate a section 1151 claim.  The 
Board is constrained to remand the issue for compliance with 
the notice provisions contained in this law and to ensure the 
veteran has had full due process of law.  

Second, a medical opinion is needed in this case.  The 
veteran was hospitalized at a VA medical facility in July 
2000 for the purpose of left total hip arthroplasty due to 
"severe" left hip degenerative joint disease.  The surgery 
was "complicated intraoperatively by over-reaming of the 
medial wall with a consequent acetabular fracture," (see 
July 19 and August 31, 2000, VA orthopedic progress notes), 
and, as a result, the intended surgical procedure was 
"converted" to a left bipolar hip implant with open 
reduction and internal fixation of the left acetabulum with a 
lateral plate and reinforcement with bone grafting.  He was 
then transferred to another VA medical facility for 
rehabilitation where he remained until February 2001.  In May 
2001, it was noted that x-rays showed the fracture had 
healed, and the veteran was doing fairly well.  However, by 
August and September 2001, the veteran was complaining of 
increased pain, and it was noted that he had developed 
heterotopic ossifications around the trochanteric area and 
trochanteric bursitis.  In January 2003, x-rays showed 
protrusion of the bipolar head and a lot of heterotopic 
ossifications.  The examiner noted the veteran had a lot of 
pain over the heterotopic ossification, and he essentially 
had bursitis due to his heterotopic ossification rubbing in 
his glutei musculature.  

According to 38 U.S.C.A. § 1151 (West 2002), when a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of his own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability, then compensation shall be awarded in 
the same manner as if the additional disability was service 
connected, i.e., in the same manner as if the additional 
disability was due to an injury or disease that he had 
incurred during his active military service.  The veteran 
must show fault or negligence on the part of VA in providing 
the medical treatment in question to prevail in his appeal.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  69 Fed. 
Reg. 46426, 46325 (Aug. 3, 2004) (to be codified at 38 C.F.R. 
§ 3.361(b)).  To establish causation, the evidence must show 
that the hospital care or medical or surgical treatment 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
cause.  69 Fed. Reg. 46426, 46325 (Aug. 3, 2004) (to be 
codified at 38 C.F.R. § 3.361(c)(1)).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.

Medical opinions are needed in this case.  It appears that 
the pelvic fracture that occurred during the course of the 
planned hip replacement was not a usual event, and the VA 
records note the surgery was "complicated" by this.  It is 
not clear, however, whether the veteran has additional 
disability as a result of the pelvic fracture.  Prior to the 
surgery, he had degenerative arthritis of the left hip, with 
complaints of severe pain and limitation of motion and 
function.  Those appear to be, essentially, the same 
complaints he has now.  However, the 2001 records discussed 
above suggest that the development of heterotopic 
ossifications around the trochanteric area may be a residual 
of the pelvic fracture, along with trochanteric bursitis.  
Second, if there is additional disability, it is not clear 
whether this was caused, as defined by law, by the surgery, 
in that it is not known whether the pelvic fracture that 
occurred during the surgery as a result of "over-reaming of 
the medial wall" was due to failure by the VA surgeon to 
"exercise the degree of care that would be expected of a 
reasonable health care provider" or whether this is a common 
complication of hip replacement surgery.  

Accordingly, the claim is remanded for the following:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claim for 
compensation under 38 U.S.C.A. § 1151.  
The notice should also inform the veteran 
that he should provide VA with copies of 
any evidence relevant to this claim that 
he has in his possession.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.  

2. The appellant's claims folder should 
be provided to a VA examiner to answer 
the following questions:  

Based on a review of all of the 
records from the July 2000 surgery 
and the subsequent rehabilitation, 
along with the recent 2004 VA 
examination, (1) does the veteran 
currently have additional hip and/or 
pelvis disability as compared to his 
medical state prior to the July 2000 
surgery, and, if so (2) did VA fail 
to exercise the degree of care that 
would be expected of a reasonable 
health care provider when conducting 
that surgery (that is - did the 
pelvic fracture result from 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on VA's 
part)?  

3.  Then, after ensuring that any other 
necessary development is completed, 
readjudicate the claim.  If any such 
action does not resolve it, issue the 
veteran and his representative a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHELLE KANE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


